Howard, J. (dissenting):
Sections 80 and 81 of the Poor Law make special provisions for the relief of soldiers, sailors and marines and their families. These sections provide in substance that no old soldier or sailor shall be sent to any poorhouse, nor any member of his family, whether the veteran be dead or alive, but that they shall be taken care of at home. The person so provided for must have been a resident of the State for one year. In executing this purpose to segregate the old Civil war veterans and the Spanish war veterans and their families from the ranks of the common poor and relieve them from the stigma of pauperism sections 80 and 81 have undertaken to remove them completely from the jurisdiction of the poor authorities. It, therefore, directs that the proper city authorities shall provide such sums of money as may be necessary for their relief, and that their wants shall be looked after by a committee of veterans instead of the ordinary poor authorities. A written request from the commander and quartermaster of any Grand Army post or Spanish war camp shall be sufficient authority for the expenditure of the money. Before such post or camp can act it is required to file with the clerk of the municipality where it is situated or where the relief is to be furnished a written notice of its purpose to undertake the supervision of the relief for poor veterans and their families; it must also comply with certain other formalities.
In the city of Schenectady the sum of $2,500 was set apart *321under the authority of section 80 of the Poor Law in the year 1912 for the relief of veterans and their families. In that city Horsfall post gave the notice and complied with all the prerequisites and formalities necessary to entitle it to supervise the relief for veterans and their families.
Annie E. Conde, the relator herein, resides in Schenectady, and is the widow of an honorably discharged soldier of the United States. She draws a pension of twelve dollars a month. The relief committee of Horsfall post investigated her case and recommended that she be allowed from the veteran’s fund two dollars and fifty cents a week. This was paid to her for some time but finally the commissioner of charities of the city made an investigation of the cause and reached the conclusion that the woman was not in need of the money and disapproved of the voucher presented August 8, 1912, by the Grand Army post. The comptroller accordingly refused to audit the voucher or issue a warrant for its payment.
A peremptory writ of mandamus has been issued to compel the comptroller to audit and allow and issue a warrant for the payment of the voucher in question and for all unpaid vouchers in arrears. Certain immaterial issues were presented by the answer of the comptroller, but only one question calls for discussion here; that relates to the right of the commissioner to supervise and investigate and pass upon recommendations for relief presented by Grand Army posts or Spanish war camps.
The whole scheme of the law contemplates the complete removal of veterans and their families from the ordinary ranks of the poor and from the jurisdiction of the poor authorities. Consideration for the services which these veterans have rendered to the Republic has led the Legislature to treat their indigence with more delicacy and concern than is accorded to the ordinary citizen in want. They are not to be subjected to that humiliation and annoyance which comes from an application to the public authorities for help. They are not to be forced to gather in company with other destitute persons at the office of the commissioner of charities begging for alms; nor to herd together in almshouses with common paupers. Neither *322are the public officials having charge of the poor permitted to pry into their affairs or visit their homes or become familiar with their destitution. All this is to be attended to by the posts and camps. It is their friends and acquaintances and brother veterans to whom this duty is delegated. They are to be maintained in the privacy of their own homes and no commissioner of charities or other official of the poor has any right to intrude himself upon them. This is the scheme of the law.
Sections 80 and 81 of the Poor Law are not altogether specific and definite. These sections are not particularly well framed, but their intent is very evident. When a Grand Army post assumes the supervision of the relief for poor veterans its jurisdiction becomes complete and absolute. Of course it cannot be permitted to abuse the authority delegated to it — but there is no allegation of abuse here. It follows in this case that the commissioner of charities of the city of Schenectady had no right to inquire into the matter in question or jurisdiction to reject or pass upon the voucher of August 8, 1912; and that it was the duty of the comptroller to audit the same and issue a warrant for its payment.
The order should be affirmed, with costs.
Order reversed, without costs. Alternative writ of mandamus may issue if the parties are so advised. Order to be settled before Mr. Justice Woodward.